


110 HR 2258 IH: To direct the Secretary of Defense to ensure that every

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2258
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to ensure that every
		  member of the Armed Forces undergoes a medical examination prior to separation
		  or discharge, and for other purposes.
	
	
		1.Medical examinations for
			 members of the Armed Forces before their separation or discharge
			(a)Medical
			 examinations requiredThe Secretary of Defense shall ensure that
			 every member of the Armed Forces (including members of reserve components) who
			 has served in the Global War on Terror—
				(1)undergoes a
			 physical examination before the separation or discharge of the member from the
			 Armed Forces to determine the member’s medical condition at the time of the
			 separation or discharge; or
				(2)is
			 provided reimbursement for receiving such a physical examination from a
			 licensed physician within 45 days after separation or discharge.
				(b)Form for medical
			 examinationThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall ensure that the Department
			 of Defense and the Department of Veterans Affairs use the same form for medical
			 examinations of members of the Armed Forces and veterans, respectively, so that
			 the Department of Veterans Affairs has the information it needs (without any
			 further medical examination or validation) for making a determination with
			 respect to a claim for disability compensation or other purposes.
			(c)Transmittal of
			 service records and medical information to department of veterans
			 affairsSubsection (c) of section 1142 of title 10, United States
			 Code, is amended to read as follows:
				
					(c)Transmittal of
				service records and medical information to department of veterans
				affairs
						(1)Medical
				InformationSubject to the consent of a member who is being
				separated or discharged from the armed forces, the Secretary concerned shall
				ensure that a copy of the member’s service medical record (including the
				results of any separation medical examination provided the member or the
				results of the member’s appearance before a physical evaluation board) is
				transmitted to the Secretary of Veterans Affairs in an electronic format within
				60 days of the separation or retirement.
						(2)Service
				recordsSubject to the
				consent of a member who is being separated or discharged from the armed forces,
				the Secretary concerned also shall ensure that a copy of the member’s service
				record, including the member’s DD–214 discharge form, is transmitted to the
				Secretary of Veterans Affairs within 60 days of the separation or retirement.
				To the extent practicable, the information shall be provided to the Secretary
				of Veterans Affairs in an electronic
				format.
						.
			(d)Global War on
			 TerrorIn this section, the
			 term Global War on Terror means the period beginning on
			 September 11, 2001, and ending on the date thereafter prescribed by
			 Presidential proclamation or by law.
			2.Use
			 of medical examinations provided to veterans before their separation or
			 discharge from the Armed Forces for determination of compensation
			 benefitsSection 5103A(d) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(3)The Secretary shall treat an
				examination provided to a veteran by the Secretary of Defense prior to such
				veteran’s separation or discharge from the Armed Forces as an examination
				provided by the Secretary under paragraph (1), and shall use the results of
				such an examination provided by the Secretary of Defense for purposes of making
				a determination with respect to a claim for disability
				compensation.
				.
		
